


Exhibit 10.2

 

Tyco International Ltd
2004 Stock and Incentive Plan (the “Plan”)

 

TERMS AND CONDITIONS

OF

OPTION AWARD

 

OPTION AWARD made in Princeton, New Jersey, as of October 7, 2008 (the “Grant
Date”).

 

1.                                       Grant of Option.  Tyco International
Ltd. (the “Company”) has granted you an Option to purchase Shares of Common
Stock of the Company, as described in the grant notification letter issued to
you (“Grant Letter”), subject to the provisions of these Terms and Conditions. 
This Option is a Non-Qualified Option.

 

2.                                       Exercise Price.  The purchase price of
the Shares covered by the Option is set forth in your Grant Letter.

 

3.                                       Vesting.  Except in the event of your
Normal Retirement (Termination of Employment on or after age 60 if the sum of
your age and full years of service with the Company is at least 70), Retirement
(Termination of Employment on or after age 55 if the sum of your age and full
years of service with the Company is at least 60), Termination of Employment,
Death, Disability or a Change in Control, the Option will become exercisable in
cumulative installments as follows: [·].  Your vested right will be calculated
on the anniversary of the Grant Date.  No credit will be given for periods
following Termination of Employment, except as specifically provided herein.

 

4.                                       Term of Option.  Unless the Option has
been terminated or cancelled on an earlier date, the Option must be exercised
prior to the close of the New York Stock Exchange (“NYSE”) on the day prior to
the 10th anniversary of the Grant Date.  If the NYSE is not open for business on
the expiration date specified, the Option will expire at the close of the NYSE’s
next business day.

 

5.                                       Payment of Exercise Price.  You may pay
the Exercise Price by cash, certified check, bank draft, wire transfer or postal
or express money order. Alternatively, payment may be made by one or more of the
following methods: (i) delivering to the Company a properly executed exercise
notice, together with irrevocable instructions to a broker to deliver promptly
(within the typical settlement cycle for the sale of equity securities on the
relevant trading market, or otherwise in accordance with Regulation T issued by
the Federal Reserve Board) to the Company sale or loan proceeds adequate to
satisfy the portion of the Exercise Price being so paid; (ii) if expressly
approved by the Board of Directors, tendering to the Company (by physical
delivery or attestation) certificates of Common Stock that you have held for six
(6) months or longer (unless the Compensation and Human Resources Committee (the
“Committee”), in its discretion, waives this 6-month period) and that have an
aggregate Fair Market Value as of the day prior to the date of exercise equal to
the portion of the Exercise Price being so paid; or (iii) if

 

1

--------------------------------------------------------------------------------


 

such form of payment is expressly authorized by the Board of Directors or the
Committee, instructing the Company to withhold Shares that would otherwise be
issued were the Exercise Price to be paid in cash and that have an aggregate
Fair Market Value as of the date of exercise equal to the portion of the
Exercise Price being so paid.  Notwithstanding the foregoing, you may not tender
any form of payment that the Company determines, in its sole and absolute
discretion, could violate any law or regulation. You are not required to
purchase all Shares subject to the Option at one time, but you must pay the full
Exercise Price for all Shares that you elect to purchase before they will be
delivered.

 

6.                                       Exercise of Option.  Subject to these
Terms and Conditions, the Option may be exercised by contacting UBS Financial
Services Inc. at 877-STK-TYCO (1-877-785-8926) if calling from within the U.S.
or 001-201-272-7611 if calling from outside the U.S., or such other stock option
administrator as is selected by the Company.  If the Option is exercised after
your death, the Company will deliver Shares only after the Committee has
determined that the person exercising the Option is the duly appointed executor
or administrator of your estate or the person to whom the Option has been
transferred by your will or by the applicable laws of descent and distribution.

 

7.                                       Retirement, Termination of Employment,
Disability or Death.  The Option will vest and remain exercisable as set forth
below (or as set forth in paragraph 8, 9 or 10 as applicable), in the case of
Termination of Employment, Retirement, Normal Retirement, Disability or Death:

 

[·]

 

Termination of Employment means the date of cessation of an Employee’s
employment relationship with the Company or a subsidiary for any reason, with or
without Cause, as determined by the Company. The Severance & Retention Plan for
Headquarters Group Move Program shall not apply to this Award.

 

8.                                       Change in Control.  In the event of a
Change in Control of Tyco International Ltd., as defined in the Plan document,
and your Change in Control Termination, as also defined in the Plan document, or
a Termination of Employment by reason of a “Good Reason Resignation” which
qualifies you for severance benefits under the Tyco International Ltd. Change in
Control Severance Plan for Certain U. S. Officers and Executives (the “CIC
Severance Plan”) within two (2) years following a Change in Control, your Option
will immediately become fully vested.  Your Option will expire on the earlier of
(i) the original expiration date or (ii) three (3) years from the effective date
of your Change in Control Termination or your Termination of Employment by
reason of a Good Reason Resignation, as described in the preceding sentence.

 

9.                                       Termination of Employment as a Result
of Divestiture or Outsourcing.  Notwithstanding provisions to the contrary in
paragraph 7, if your involuntary Termination of Employment other than for Cause
is as a result of a Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement, your Option Award will vest on a pro-rata basis based on

 

2

--------------------------------------------------------------------------------


 

(i) the number of whole months completed from Grant Date through the closing
date of the applicable transaction over the original number of months of the
vesting period, times (ii) the total number of shares awarded under the Option
minus (iii) the number of shares previous vested. The vested portion of your
Option Award will expire on the earlier of the original expiration date of the
Award or three (3) years after the date of your Termination of Employment.

 

Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting and extended expiration date if, (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement or related
agreements, or on the effective date of such Outsourcing Agreement applicable to
you (the “Applicable Employment Date”), and (ii) you are offered Comparable
Employment with the buyer, successor company or outsourcing agent, as
applicable, but do not commence such employment on the Applicable Employment
Date.

 

For purposes of this section 9, (i) “Comparable Employment” is defined as
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
termination of employment and at a location that is no more than 50 miles from
your job location in effect immediately prior to your termination of employment;
(ii) “Disposition of Assets” shall mean the disposition by the Company or a
Subsidiary of all or a portion of the assets used by the Company or Subsidiary
in a trade or business to an unrelated corporation or entity; (iii) “Disposition
of a Subsidiary” shall mean the disposition by the Company or a Subsidiary of
its interest in a subsidiary or controlled entity to an unrelated individual or
entity, provided that such subsidiary or entity ceases to be an affiliated
company as a result of such disposition; and (iv) “Outsourcing Agreement” shall
mean a written agreement between the Company or a Subsidiary and an unrelated
third party (“Outsourcing Agent”) pursuant to which (a) the Company transfers
the performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and (b) the Outsourcing Agreement includes
an obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

 

10.                                 Termination of Employment – Executives.  If
(i) your Termination of Employment occurs twelve months or later after the Grant
Date, (ii) upon your Termination of Employment you are a Section 16 Officer or
employed in a job classification Band 1 or Band 2, and (iii) you are
involuntarily terminated for reasons other than Cause, you will continue to vest
in any portion of your Award that had not vested as of the date of your
Termination of Employment for a period of twelve months following your
termination date, and, the vested portion of your Award will expire on the
earlier of (i) the original expiration date of the Award or (ii) twelve months
after the date of your Termination of Employment or such later date as is
applicable under paragraph 7.  If your Termination of Employment occurs less
than twelve months after the Grant Date your unvested Options will be forfeited
as of your Termination of Employment.

 

3

--------------------------------------------------------------------------------


 

11.                                 Withholdings.  The Company will have the
right, prior to the issuance or delivery of any Shares in connection with the
exercise of the Option, to withhold or demand from you the amount necessary to
satisfy applicable tax requirements, as determined by the Committee.  The
methods described in paragraph 5 may also be used to pay your withholding tax
obligation.

 

12.                                 Transfer of Option.  You may not transfer
the Option or any interest in the Option except by will or the laws of descent
and distribution.  Notwithstanding the foregoing, you may transfer the Option to
members of your immediate family or to one or more trusts for the benefit of
family members or to one or more partnerships in which the family members are
the only partners, provided that (i) you do not receive any consideration for
the transfer, (ii) you furnish the Committee or its designee with detailed
written notice of the transfer at least three (3) business days in advance, and
(iii) the Committee or its designee consents in writing.  For this purpose,
“family member” means any spouse, children, grandchildren, parents,
grandparents, siblings, nieces, nephews and grandnieces and grandnephews,
including adopted, in-laws and step family members. Any Option transferred
pursuant to this provision will continue to be subject to the same terms and
conditions that were applicable to the Option immediately prior to transfer. 
The Option may be exercised by the transferee only to the same extent that you
could have exercised the Option had no transfer occurred.

 

13.                                 Covenant; Forfeiture of Award; Agreement to
Reimburse Company.

 

(a)                             If you have been terminated for Cause, including
without limitation a termination as a result of your violation of the Company’s
Code of Ethical Conduct, any outstanding vested or unvested stock options shall
be immediately rescinded and you will forfeit any rights you have with respect
to those Options.  In addition, you hereby agree and promise immediately to
deliver to the Company, Shares (or, in the discretion of the Committee, cash)
equal in value to the amount of any profit you realized upon an exercise of the
Option during the period beginning six (6) months prior to your Termination of
Employment and ending on the 6 month anniversary of your Termination of
Employment.

 

(b)                            If the Committee determines, in its sole
discretion, that at any time after the Grant Date and prior to the second
anniversary of your Termination of Employment you (i) disclosed business
confidential or proprietary information related to any business of the Company
or Subsidiary or (ii) have entered into an employment or consultation
arrangement (including any arrangement for employment or service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business and (a) such employment or consultation arrangement would
likely (in the sole judgment of the Committee) result in the disclosure of
business confidential or proprietary information related to any business of the
Company or a Subsidiary to a business that is competitive with any Company or
Subsidiary business as to which you have had access to business strategic or
confidential information, and (b) the Committee has not approved the arrangement
in writing, then any Option that you have not exercised (whether vested or
unvested) will immediately be rescinded, and you will forfeit any rights you
have with respect to these Options as of the date of the Committee’s
determination.

 

14.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property),

 

4

--------------------------------------------------------------------------------


 

extraordinary cash dividend, recapitalization, merger, consolidation, split-up,
spin-off, reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee shall
adjust the number and kind of Shares covered by the Option, the Exercise Price
and other relevant provisions to the extent necessary to prevent dilution or
enlargement of the benefits or potential benefits intended to be provided by the
Option.  Any such determinations and adjustments made by the Committee will be
binding on all persons.

 

15.                                 Restrictions on Exercise.  Exercise of the
Option is subject to the conditions that, to the extent required at the time of
exercise, (a) the Shares covered by the Option will be duly listed, upon
official notice of issuance, upon the NYSE, and (b) a Registration Statement
under the Securities Act of 1933 with respect to the Shares will be effective or
an exemption from registration will apply.  The Company will not be required to
deliver any Common Stock until all applicable federal and state laws and
regulations have been complied with and all legal matters in connection with the
issuance and delivery of the Shares have been approved by counsel of the
Company.  Notwithstanding this Statement of Terms and Conditions, Optionee may
exercise the Option only pursuant to the “broker-assisted cashless exercise”
method described in Section 5(i) of this Statement of Terms and conditions if so
restricted by local law at the time of exercise.

 

16.                                 Disposition of Securities.  By accepting the
Award, you acknowledge that you have read and understand the Company’s Insider
Trading Policy, and are aware of and understand your obligations under federal
securities laws with respect to trading in the Company’s securities, and you
agree not to use the Company’s “cashless exercise” program (or any successor
program) at any time when you possess material nonpublic information with
respect to the Company or when using the program would otherwise result in a
violation of securities law.  The Company will have the right to recover, or
receive reimbursement for, any compensation or profit realized on the exercise
of the Option or by the disposition of Shares received upon exercise of the
Option to the extent that the Company has a right of recovery or reimbursement
under applicable securities laws.

 

17.                                 Plan Terms Govern.  The exercise of the
Option, the disposition of any Shares received upon exercise of the Option, and
the treatment of any gain on the disposition of these Shares are subject to the
terms of the Plan and any rules that the Committee may prescribe.  The Plan
document, as may be amended from time to time, is incorporated into these Terms
and Conditions.  Capitalized terms used in these Terms and Conditions have the
meaning set forth in the Plan, unless otherwise stated in these Terms and
Conditions.  In the event of any conflict between the terms of the Plan and the
terms of these Terms and Conditions, the Plan will control.  By accepting the
Award, you acknowledge receipt of the Plan, as in effect on the date of these
Terms and Conditions.

 

18.                                 Personal Data.  To comply with applicable
law and to administer the Plan and these Terms and Conditions properly, the
Company and its agents may hold and process your personal data and/or sensitive
personal data.  Such data includes, but is not limited to, the information
provided in this grant package and any changes thereto, other appropriate
personal and financial data about you, and information about your participation
in the Plan and Shares obtained under the Plan from time to time.  By accepting
the Award, you hereby give your

 

5

--------------------------------------------------------------------------------


 

explicit consent to the Company’s processing any such personal data and/or
sensitive personal data.  You also hereby give your explicit consent to the
Company’s transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States.  The
legal persons for whom your personal data are intended include the Company and
any of its Subsidiaries (or former Subsidiaries as are deemed necessary), the
outside Plan administrator as selected by the Company from time to time, and any
other person that the Company may find in its administration of the Plan to be
appropriate.  You have the right to review and correct your personal data by
contacting your local Human Resources Representative.  You understand that the
transfer of the information outlined here is important to the administration of
the Plan, and that failure to consent to the transmission of such information
may limit or prohibit your participation in the Plan.

 

19.                                 No Contract of Employment or Promise of
Future Grants.  By accepting the Award, you agree to be bound by these Terms and
Conditions and acknowledge that the Award is granted at the sole discretion of
the Company and is not considered part of any contract of employment with the
Company or of your ordinary or expected salary or other compensation and will
not be considered as part of such salary or compensation for purposes of any
pension benefits or in the event of severance, redundancy or resignation.  If
your employment with the Company or a Subsidiary is terminated for any reason,
whether lawfully or unlawfully, you agree that you will not be entitled by way
of damages for breach of contract, dismissal or compensation for loss of office
or otherwise to any sum, shares or other benefits to compensate you for the loss
or diminution in value of any actual or prospective rights, benefits or
expectation under or in relation to the Plan.

 

20.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan gives you any right to continue in the employ of the
Company or any of its Subsidiaries or to interfere in any way with the right of
the Company or any Subsidiary to terminate your employment at any time.  Payment
of Shares is not secured by a trust, insurance contract or other funding medium,
and you do not have any interest in any fund or specific asset of the Company by
reason of the Option.  You have no rights as a stockholder of the Company
pursuant to the Option until Shares are actually delivered you.

 

21.                                 Incorporation of Other Agreements.  These
Terms and Conditions and the Plan constitute the entire understanding between
you and the Company regarding the Option.  These Terms and Conditions supercede
any prior agreements, commitments or negotiations concerning the Option.

 

22.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of these Terms and
Conditions, which will remain in full force and effect.  Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

23.                                 Compliance with Section 409A.  Payments
under the Plan may be subject to Section 409A of the Internal Revenue Code. The
Committee may make such modifications to these Terms and Conditions as it deems
necessary or appropriate to comply with Section 409A.

 

6

--------------------------------------------------------------------------------


 

By accepting this Award, you agree to the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in these Terms
and Conditions and the Plan; and

 

(ii)                                  you understand and agree that these Terms
and Conditions and the Plan constitute the entire understanding between you and
the Company regarding the Option, and that any prior agreements, commitments or
negotiations concerning the Option are replaced and superseded.

 

You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International Ltd., c/o Equity Plan Administration, 9 Roszel Road, Princeton, NJ
08540 in writing within thirty (30) days of the date of these Terms and
Conditions.  Notification of your non-consent will nullify this grant unless
otherwise agreed to in writing by you and the Company.

 

 

 

 

 

[·]

 

7

--------------------------------------------------------------------------------

 

Tyco International Ltd.
2004 Stock and Incentive Plan (the “Plan”)

 

TERMS AND CONDITIONS

OF

PERFORMANCE SHARE UNIT AWARD

 

PERFORMANCE SHARE UNIT AWARD made in Princeton, New Jersey, as of October 7,
2008 (“Grant Date”).

 

1.                                       Grant of Award.  Tyco International
Ltd. (“the Company”) has granted you Performance Share Units, as described in
the grant notification letter issued to you (“Grant Letter”), subject to the
provisions of these Terms and Conditions.  The Company will hold the Performance
Share Units in a bookkeeping account on your behalf until they become payable or
are forfeited or cancelled.

 

2.                                       Payment Amount.  Each Performance Share
Unit represents one (1) Share of Common Stock.

 

3.                                       Form of Payment.  Your vested
Performance Share Unit Award, determined in accordance with Section 4, will be
redeemed solely for Shares, subject to Section 14.

 

4.                                       (a) Vesting.  Subject to Section 4(b),
your Performance Share Unit Award willfully vest at the end of the performance
cycle, as described in Appendix A, if you are then an active employee. Any
payment shall be made as soon as practicable following the end of the
performance cycle.

 

(b)  Award Adjustment.  The target number of Performance Share Units specified
in your Grant Letter shall be adjusted at the end of the performance cycle based
on the level of attainment of the performance metrics and satisfaction of the
other terms and conditions described in Appendix A.  Such adjustment shall range
from 0% to 200% of the target award set forth in your Grant Letter.  The
determination of the attainment of the performance metrics and satisfaction of
any other applicable terms and conditions will be made at the sole discretion of
the Committee.

 

5.                                       Termination of Employment.  Any
Performance Share Units that have not been earned as of your Termination of
Employment pursuant to paragraphs 6 through 10 will immediately be forfeited,
and your rights with respect to these Performance Share Units will end.
Termination of Employment means the date of cessation of an Employee’s
employment relationship with the Company or a subsidiary for any reason, with or
without Cause, as determined by the Company.

 

--------------------------------------------------------------------------------


 

6.                                       Death or Disability.  If your
employment with the Company terminates because of your Death or Disability, you
will earn a pro rata portion of your Award, if any, determined in accordance
with Section 4 above, based on the number of full months you have completed in
the performance period applicable to the Award. Any payment shall be made as
soon as practicable following the end of the performance cycle.

 

If you are deceased, the Company will make the payment, if any, to your estate
only after the Committee has determined that the payee is the duly appointed
executor or administrator of your estate.

 

7.                                       Retirement.  For purposes of this
Section 7, “Retirement” means Termination of Employment on or after age 55 if
the sum of your age and full years of service with the Company is at least 60,
and “Normal Retirement” means Termination of Employment on or after age 60 if
the sum of your age and full years of service with the Company is at least 70. 
If your employment with the Company terminates because of your Retirement or
Normal Retirement less than 12 months after the Grant Date, your Performance
Share Units will immediately be forfeited and your rights with respect to such
Units will end.  If your employment with the Company terminates because of your
Retirement twelve or more months after the Grant Date, you will earn a pro rata
portion of your Award, if any, determined in accordance with Section 4 above,
based on the number of full months you have completed in the performance cycle
applicable to the Award. If your employment with the Company terminates because
of your Normal Retirement twelve or more months after the Grant Date, your Award
will be determined in accordance with Section 4 above, as if you had continued
active employment through the end of the performance cycle applicable to the
Award. Any payment shall be made as soon as practicable following the end of the
performance cycle.

 

8.                                       Change in Control.  In the event of a
Change in Control of Tyco International Ltd, as defined in the Plan document,
unless otherwise provided in this Section 8, the terms and conditions applicable
to your Award under this Agreement shall continue in effect, except that no
adjustment shall be made under Section 4(b) and the Retirement provisions of
Section 7 shall not apply.  Notwithstanding the preceding sentence, your Award
shall vest and become immediately payable upon a Change in Control Termination,
as defined in the Plan document, or a Termination of Employment by reason of a
“Good Reason Resignation” which qualifies you for severance benefits under the
Tyco International Ltd. Change in Control Severance Plan for Certain U. S.
Officers and Executives (the “CIC Severance Plan”).  Any Award payable pursuant
to the preceding sentence shall be paid at the target number of Performance
Share Units specified in your Grant Letter as soon as practicable following your
Change in Control Termination or Good Reason Resignation upon a Change in
Control .  If prior to the Change in Control, you had satisfied the Retirement
provisions of Section 7 and terminated your employment because of your
Retirement or Normal Retirement, or previously terminated employment as a result
of Death or Disability as described in Section 6, your Award (as determined
under Sections 6 and 7) shall be paid to you as soon as practicable following
the Change in Control and no adjustment shall be made under Section 4(b).

 

9.                                       Termination of Employment as a Result
of Divestiture or Outsourcing.  If your involuntary Termination of Employment
other than for Cause is a result of a Disposition of Assets, Disposition of a
Subsidiary or Outsourcing Agreement, you will earn a pro rata portion

 

2

--------------------------------------------------------------------------------


 

of your Award, if any, as is determined in accordance with Section 4 above,
based on the number of full months you have completed in the performance cycle
applicable to the Award through the closing date of the applicable transaction.
Any payment shall be made as soon as practicable following the end of the
performance cycle.

 

Notwithstanding the foregoing, you shall not earn any portion of your Award in
accordance with the preceding paragraph if (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement, or on the
effective date of such Outsourcing Agreement applicable to you, and (ii) you are
offered Comparable Employment with the buyer, successor company or outsourcing
agent, as applicable, but do not commence such employment on the Applicable
Employment Date.

 

For the purposes of this Section 9, (a) “Comparable Employment” is defined as
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
termination of employment and at a location that is no more than 50 miles from
your job location in effect immediately prior to your termination of employment;
(b) “Disposition of Assets” shall mean the disposition by the Company or a
Subsidiary of all or a portion of the assets used by the Company or Subsidiary
in a trade or business to an unrelated corporation or entity;  (c) “Disposition
of a Subsidiary” shall mean the disposition by the Company or a Subsidiary of
its interest in a subsidiary or controlled entity to an unrelated individual or
entity, provided that such subsidiary or entity ceases to be an affiliated
company as a result of such disposition; and (d) “Outsourcing Agreement” shall
mean a written agreement between the Company or a Subsidiary and an unrelated
third party (“Outsourcing Agent”) pursuant to which (i) the Company transfers
the performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and (ii) the Outsourcing Agreement includes
an obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

 

10.                                 Termination of Employment with Severance
Benefits.  If your Termination of Employment (i) occurs twelve months or more
after the Grant Date, (ii) is for a reason other than individual performance and
(iii) you are eligible to receive severance benefits under a severance plan
maintained by the Company or a Subsidiary or an employment agreement your Award
will immediately be forfeited and your rights with respect to these Performance
Share Units will end; unless the severance plan or agreement expressly provides
that you may earn a pro rata portion your Award, if any, determined in
accordance with Section 4 above, based on the number of full months you have
completed in the performance period applicable to the Award. Any payment shall
be made as soon as practicable following the end of the performance cycle.
Notwithstanding the foregoing, the Severance & Retention Plan for Headquarters
Group Move Program shall not apply to this Award.

 

11.                                 Withholdings.  The Company will have the
right, prior to any issuance or delivery of Shares based on your Performance
Share Units, to withhold or require from you the amount necessary to satisfy
applicable tax requirements, as determined by the Committee.  If you

 

3

--------------------------------------------------------------------------------


 

have not satisfied your tax withholding requirements in a timely manner, the
Company will have the right to sell the number of Shares necessary to satisfy
such requirements.

 

12.                                 Transfer of Award.  You may not transfer any
interest in Performance Share Units except by will or the laws of descent and
distribution.  Any other attempt to dispose of your interest in Performance
Share Units will be null and void.

 

13.                                 Covenant; Forfeiture of Award; Agreement to
Reimburse Company.

 

(a)                             If you have been terminated for Cause, including
without limitation a termination as a result of your violation of the Company’s
Code of Ethical Conduct, any unearned Performance Share Units shall be
immediately rescinded and you will forfeit any rights you have with respect to
such Units. In addition, you hereby agree and promise immediately to deliver to
the Company the number of Shares (or, in the discretion of the Committee, the
cash value of said shares) you received for Performance Share Units during the
period beginning six (6) months prior to your Termination of Employment and
ending on the second anniversary of your Termination of Employment.

 

(b)                            If the Committee determines, in its sole
discretion, that at any time after the Grant Date and prior to the second
anniversary of your Termination of Employment you (1) disclosed business
confidential or proprietary information related to any business of the Company
or Subsidiary or (2) have entered into an employment or consultation arrangement
(including any arrangement for employment or service as an agent, partner,
stockholder, consultant, officer or director) with any entity or person engaged
in a business and (a) such employment or consultation arrangement would likely
(in the sole judgment of the Committee) result in the disclosure of business
confidential or proprietary information related to any business of the Company
or a Subsidiary to a business that is competitive with any Company or Subsidiary
business as to which you have had access to business strategic or confidential
information, and (b) the Committee has not approved the arrangement in writing,
any unearned Performance Share Units will immediately be rescinded, and you will
forfeit any rights you have with respect to these Performance Share Units as of
the date of the Committee’s determination.

 

14.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property), extraordinary cash
dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee shall
adjust the number and kind of Shares covered by the Performance Share Units and
other relevant provisions to the extent necessary to prevent dilution or
enlargement of the benefits or potential benefits intended to be provided by the
Performance Share Units.  Any such determinations and adjustments made by the
Committee will be binding on all persons.

 

15.                                 Restrictions on Payment of Shares.  Payment
of Shares for your Performance Share Units is subject to the conditions that, to
the extent required at the time of vesting, (a) the Shares underlying the
Performance Share Units will be duly listed, upon official notice of redemption,
upon the NYSE, and (b) a Registration Statement under the Securities Act of 1933

 

4

--------------------------------------------------------------------------------


 

with respect to the Shares will be effective.  The Company will not be required
to deliver any Common Stock until all applicable federal and state laws and
regulations have been complied with and all legal matters in connection with the
issuance and delivery of the Shares have been approved by counsel of the
Company.

 

16.                                 Disposition of Securities.  By accepting the
Award, you acknowledge that you have read and understand the Company’s policy,
and are aware of and understand your obligations under federal securities laws
in respect of trading in the Company’s securities.  The Company will have the
right to recover, or receive reimbursement for, any compensation or profit
realized on the disposition of Shares received for Performance Share Units to
the extent that the Company has a right of recovery or reimbursement under
applicable securities laws.

 

17.                                 Plan Terms Govern.  The redemption of
Performance Share Units, the disposition of any Shares received for Performance
Share Units, and the treatment of any gain on the disposition of these Shares
are subject to the terms of the Plan and any rules that the Committee may
prescribe.  The Plan document, as may be amended from time to time, is
incorporated into these Terms and Conditions.  Capitalized terms used in these
Terms and Conditions have the meaning set forth in the Plan, unless otherwise
stated in these Terms and Conditions.  In the event of any conflict between the
terms of the Plan and the terms of these Terms and Conditions, the Plan will
control.  By accepting the Award, you acknowledge receipt of the Plan and the
prospectus, as in effect on the date of these Terms and Conditions.

 

18.                                 Personal Data.  To comply with applicable
law and to administer the Plan and these Terms and Conditions properly, the
Company and its agents may hold and process your personal data and/or sensitive
personal data.  Such data includes, but is not limited to, the information
provided in this grant package and any changes thereto, other appropriate
personal and financial data about you, and information about your participation
in the Plan and Shares obtained under the Plan from time to time.  By accepting
the Award, you hereby give your explicit consent to the Company’s processing any
such personal data and/or sensitive personal data.  You also hereby give your
explicit consent to the Company’s transfer of any such personal data and/or
sensitive personal data outside the country in which you work or reside and to
the United States.  The legal persons for whom your personal data are intended
include the Company and any of its Subsidiaries, the outside Plan administrator
as selected by the Company from time to time, and any other person that the
Company may find in its administration of the Plan to be appropriate.  You have
the right to review and correct your personal data by contacting your local
Human Resources Representative.  You understand that the transfer of the
information outlined here is important to the administration of the Plan, and
that failure to consent to the transmission of such information may limit or
prohibit your participation in the Plan.

 

19.                                 No Contract of Employment or Promise of
Future Grants.  By accepting the Award, you agree to be bound by these Terms and
Conditions and acknowledge that the Award is granted at the sole discretion of
the Company and is not considered part of any contract of employment with the
Company or of your ordinary or expected salary or other compensation and will
not be considered as part of such salary or compensation for purposes of any
pension benefits or in the event of severance, redundancy or resignation.  If
your employment with the Company or a Subsidiary is terminated for any reason,
whether lawfully or unlawfully, you agree that you will not be entitled by way
of damages for breach of contract, dismissal or

 

5

--------------------------------------------------------------------------------


 

compensation for loss of office or otherwise to any sum, shares or other
benefits to compensate you for the loss or diminution in value of any actual or
prospective rights, benefits or expectation under or in relation to the Plan.

 

20.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan gives you any right to continue in the employ of the
Company or any of its Subsidiaries or to interfere in any way with the right of
the Company or any Subsidiary to terminate your employment at any time.  Payment
of your Performance Share Units is not secured by a trust, insurance contract or
other funding medium, and you do not have any interest in any fund or specific
asset of the Company by reason of this Award or the account established on your
behalf.  You have no rights as a stockholder of the Company pursuant to the
Performance Share Units until Shares are actually delivered to you.

 

21.                                 Incorporation of Other Agreements.  These
Terms and Conditions (including Appendix A) and the Plan constitute the entire
understanding between you and the Company regarding the Performance Share
Units.  These Terms and Conditions supersede any prior agreements, commitments
or negotiations concerning the Performance Share Units.

 

22.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of the Agreement, which
will remain in full force and effect.  Moreover, if any provision is found to be
excessively broad in duration, scope or covered activity, the provision will be
construed so as to be enforceable to the maximum extent compatible with
applicable law.

 

23.                                 Compliance with Section 409A.  Payments
under the Plan may be subject to Section 409A of the Internal Revenue Code. The
Committee may make such modifications to these Terms and Conditions as it deems
necessary or appropriate to comply with Section 409A.

 

By accepting this Award, you agree to the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in these Terms
and Conditions and the Plan; and

 

(ii)                                  you understand and agree that these Terms
and Conditions and the Plan constitute the entire understanding between you and
the Company regarding the Award, and that any prior agreements, commitments or
negotiations concerning the Performance Share Units are replaced and superseded.

 

You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International Ltd., c/o Equity Plan Administration, 9 Roszel Road, Princeton, NJ
08540 in writing within thirty (30) days of the date of these Terms and
Conditions.  Notification of your non-consent will nullify this grant unless
otherwise agreed to in writing by you and the Company.

 

6

--------------------------------------------------------------------------------


 

 

 

 

[·]

 

7

--------------------------------------------------------------------------------

 

Tyco International Ltd.
2004 Stock and Incentive Plan (the “Plan”)

 

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

 

RESTRICTED UNIT AWARD made in Princeton, New Jersey, as of October 7, 2008 (the
“Grant Date”).

 

1.                                       Grant of Award.  Tyco International
Ltd. (the “Company) has granted you Restricted Units, as described in the grant
notification letter that was issued to you (“Grant Letter”), subject to the
provisions of these Terms and Conditions.  The Company will hold the Restricted
Units in a bookkeeping account on your behalf until they become payable or are
forfeited or cancelled.

 

2.                                       Payment Amount.  Each Restricted Unit
represents one (1) Share of Common Stock.

 

3.                                       Form of Payment.  Vested Restricted
Units will be redeemed solely for Shares, subject to Section 14.

 

4.                                       Dividends.  Restricted Units are a
promise to deliver Common Stock upon vesting.  For each Restricted Unit that is
unvested, you will be credited with a Dividend Equivalent Unit (DEU) for any
cash or stock dividends distributed by the Company on Company Common Stock. 
DEUs will be calculated at the same dividend rate paid to other holders of
Common Stock.  DEUs will vest in accordance with the vesting schedule applicable
to the underlying Units and shall be payable at the same time that the
underlying units are payable as provided herein.

 

5.                                       Vesting.  Except in the event of your
Normal Retirement (Termination of Employment on or after age 60 if the sum of
your age and full years of service with the Company is at least 70), Retirement
(Termination of Employment on or after age 55 if the sum of your age and full
years of service with the Company is at least 60), Termination of Employment,
Death or Disability or a Change in Control, your Restricted Units will vest in
installments as follows: [·]. Your vested right will be calculated on the
anniversary of the Grant Date.  No credit will be given for periods following
Termination of Employment, except as specifically provided herein. Except as
otherwise provided in these Terms and Conditions, any payment shall be made to
you as soon as practicable following the vesting date set forth in this
paragraph 5.

 

6.                                       Termination of Employment.  Any
Restricted Units that have not vested as of your Termination of Employment
pursuant to paragraphs 7, 8, 9 and 10 will immediately be forfeited, and your
rights with respect to such Units will end. Termination of Employment means the
date of cessation of an Employee’s employment relationship with the Company or a

 

1

--------------------------------------------------------------------------------


 

subsidiary for any reason, with or without Cause, as determined by the Company.
The Severance & Retention Plan for Headquarters Group Move Program shall not
apply to this Award.

 

7.                                       Death or Disability.  If your
Termination of Employment is a result of your Death or Disability, your Award
will become fully vested as of your Termination of Employment.  Any payment
shall be made to you as soon as practicable following your Termination of
Employment.  If you are deceased, the Company will make a payment to your estate
only after the Committee has determined that the payee is the duly appointed
executor or administrator of your estate.

 

8.                                       Retirement.  If your Termination of
Employment is a result of your Retirement or Normal Retirement (as defined in
paragraph 5) less than twelve months after the Grant Date, your Restricted Units
will immediately be forfeited and your rights with respect to such Units will
end. If your Termination of Employment is a result of your Retirement twelve or
more months after the Grant Date, your Restricted Units will vest pro rata (in
full year increments) based on (i) the number of whole years that you have
completed from Grant Date through your Date of Termination over the original
number of years of the vesting period, times (ii) the total number of shares
awarded under the Grant minus (iii) the number of shares previously vested.  If
your Termination of Employment is a result of your Normal Retirement your
Restricted Units will immediately become fully vested. Any payment shall be made
to you as soon as practicable following your Termination of Employment (adjusted
to reflect any payments previously made to you under paragraph 5).

 

9.                                       Change in Control.  In the event of a
Change in Control of Tyco International Ltd., as defined in the Plan document,
and your Change in Control Termination, as also defined in the Plan document, or
a Termination of Employment by reason of a “Good Reason Resignation” which
qualifies you for severance benefits under the Tyco International Change in
Control Severance Plan for Certain U. S. Officers and Executives (the “CIC
Severance Plan”) within two (2) years following a Change in Control, Restricted
Units will immediately become fully vested and payment shall be made as soon as
practicable following such Change in Control Termination or Good Reason
Resignation.

 

10.                                 Termination of Employment as a Result of
Divestiture or Outsourcing.  If your involuntary Termination of Employment other
than for Cause is as a result of a Disposition of Assets, Disposition of a
Subsidiary or Outsourcing Agreement, your Restricted Unit Award will vest pro
rata (in full-month increments) based on (i) the number of whole months that you
have completed from Grant Date through the closing date of the applicable
transaction over the original number of months of the vesting period, times
(ii) the total number of shares awarded under the Grant minus (iii) the number
of shares previously vested.  Any payment shall be made to you as soon as
practicable following the date you vest.

 

Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting if, (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii) 

 

2

--------------------------------------------------------------------------------


 

you are offered Comparable Employment with the buyer, successor company or
outsourcing agent, as applicable, but do not commence such employment on the
Applicable Employment Date.

 

For the purposes of this Section 10, (a) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
termination of employment and at a location that is no more than 50 miles from
your job location in effect immediately prior to your termination of employment;
(b) “Disposition of Assets” shall mean the disposition by the Company or a
Subsidiary of all or a portion of the assets used by the Company or Subsidiary
in a trade or business to an unrelated corporation or entity;  (c) “Disposition
of a Subsidiary” shall mean the disposition by the Company or a Subsidiary of
its interest in a subsidiary or controlled entity to an unrelated individual or
entity, provided that such subsidiary or entity ceases to be an affiliated
company as a result of such disposition; and (d) “Outsourcing Agreement” shall
mean a written agreement between the Company or a Subsidiary and an unrelated
third party (“Outsourcing Agent”) pursuant to which the Company transfers the
performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and the Outsourcing Agreement includes an
obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

 

11.                                 Withholdings; Tax Recovery.  The Company
will have the right, prior to any issuance or delivery of Shares on your
Restricted Units, to withhold or require from you the amount necessary to
satisfy applicable tax requirements, as determined by the Committee.  If you
have not satisfied your tax withholding requirements in a timely manner, the
Company will have the right to sell the number of Shares necessary to satisfy
such requirements. In addition, the Company shall have the right, if so provided
under local law, to recover any taxes relating to this Award that the Company or
any affiliate pays on your behalf.

 

12.                                 Transfer of Award.  You may not transfer any
interest in Restricted Units except by will or the laws of descent and
distribution.  Any other attempt to dispose of your interest in Restricted Units
will be null and void.

 

13.                                 Covenant; Forfeiture of Award; Agreement to
Reimburse Company.

 

(a)                             If you have been terminated for Cause, including
without limitation a termination as a result of your violation of the Company’s
Code of Ethical Conduct, any unvested Restricted Units shall be immediately
rescinded and you will forfeit any rights you have with respect to such Units.
In addition, you hereby agree and promise immediately to deliver to the Company
the number of Shares (or, in the discretion of the Committee, the cash value of
said shares) you received for Restricted Units that vested during the period
beginning six (6) months prior to your Termination of Employment and ending on
the 6 month anniversary of your Termination of Employment.

 

(b)                            If the Committee determines, in its sole
discretion, that at any time after the Grant Date and prior to the second
anniversary of your Termination of Employment you (1) disclosed business
confidential or proprietary information related to any business of the

 

3

--------------------------------------------------------------------------------


 

Company or Subsidiary or (2) have entered into an employment or consultation
arrangement (including any arrangement for employment or service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business and (a) such employment or consultation arrangement would
likely (in the sole judgment of the Committee) result in the disclosure of
business confidential or proprietary information related to any business of the
Company or a Subsidiary to a business that is competitive with any Company or
Subsidiary business as to which you have had access to business strategic or
confidential information, and (b) the Committee has not approved the arrangement
in writing, any unvested Restricted Unit will immediately be rescinded, and you
will forfeit any rights you have with respect to these Restricted Units as of
the date of the Committee’s determination.

 

14.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property), extraordinary cash
dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee shall
adjust the number and kind of Shares covered by the Restricted Units and other
relevant provisions to the extent necessary to prevent dilution or enlargement
of the benefits or potential benefits intended to be provided by the Restricted
Units.  Any such determinations and adjustments made by the Committee will be
binding on all persons.

 

15.                                 Restrictions on Payment of Shares.  Payment
of Shares for your Restricted Units is subject to the conditions that, to the
extent required at the time of delivery, (a) the Shares underlying the
Restricted Units will be duly listed, upon official notice of redemption, upon
the NYSE, and (b) a Registration Statement under the Securities Act of 1933 with
respect to the Shares will be effective.  The Company will not be required to
deliver any Common Stock until all applicable federal and state laws and
regulations have been complied with and all legal matters in connection with the
issuance and delivery of the Shares have been approved by counsel of the
Company.

 

16.                                 Disposition of Securities.  By accepting the
Award, you acknowledge that you have read and understand the Company’s policy,
and are aware of and understand your obligations under federal securities laws
in respect of trading in the Company’s securities.  The Company will have the
right to recover, or receive reimbursement for, any compensation or profit
realized on the disposition of Shares received for Restricted Units to the
extent that the Company has a right of recovery or reimbursement under
applicable securities laws.

 

17.                                 Plan Terms Govern.  The redemption of
Restricted Units, the disposition of any Shares received for Restricted Units,
and the treatment of any gain on the disposition of these Shares are subject to
the terms of the Plan and any rules that the Committee may prescribe.  The Plan
document, as may be amended from time to time, is incorporated into these Terms
and Conditions.  Capitalized terms used in these Terms and Conditions have the
meaning set forth in the Plan, unless otherwise stated in these Terms and
Conditions.  In the event of any conflict between the terms of the Plan and the
terms of these Terms and Conditions, the Plan will control.  By accepting the
Award, you acknowledge receipt of the Plan and the prospectus, as in effect on
the date of these Terms and Conditions.

 

4

--------------------------------------------------------------------------------


 

18.                                 Personal Data.  To comply with applicable
law and to administer the Plan and these Terms and Conditions properly, the
Company and its agents may hold and process your personal data and/or sensitive
personal data.  Such data includes, but is not limited to, the information
provided in this grant package and any changes thereto, other appropriate
personal and financial data about you, and information about your participation
in the Plan and Shares obtained under the Plan from time to time.  By accepting
the Award, you hereby give your explicit consent to the Company’s processing any
such personal data and/or sensitive personal data.  You also hereby give your
explicit consent to the Company’s transfer of any such personal data and/or
sensitive personal data outside the country in which you work or reside and to
the United States.  The legal persons for whom your personal data are intended
include the Company and any of its Subsidiaries (or former Subsidiaries as are
deemed necessary), the outside Plan administrator as selected by the Company
from time to time, and any other person that the Company may find in its
administration of the Plan to be appropriate.  You have the right to review and
correct your personal data by contacting your local Human Resources
Representative.  You understand that the transfer of the information outlined
here is important to the administration of the Plan, and that failure to consent
to the transmission of such information may limit or prohibit your participation
in the Plan.

 

19.                                 No Contract of Employment or Promise of
Future Grants.  By accepting the Award, you agree to be bound by these Terms and
Conditions and acknowledge that the Award is granted at the sole discretion of
the Company and is not considered part of any contract of employment with the
Company or of your ordinary or expected salary or other compensation and will
not be considered as part of such salary or compensation for purposes of any
pension benefits or in the event of severance, redundancy or resignation.  If
your employment with the Company or a Subsidiary is terminated for any reason,
whether lawfully or unlawfully, you agree that you will not be entitled by way
of damages for breach of contract, dismissal or compensation for loss of office
or otherwise to any sum, shares or other benefits to compensate you for the loss
or diminution in value of any actual or prospective rights, benefits or
expectation under or in relation to the Plan.

 

20.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan gives you any right to continue in the employ of the
Company or any of its Subsidiaries or to interfere in any way with the right of
the Company or any Subsidiary to terminate your employment at any time.  Payment
of your Restricted Units is not secured by a trust, insurance contract or other
funding medium, and you do not have any interest in any fund or specific asset
of the Company by reason of this Award or the account established on your
behalf.  You have no rights as a stockholder of the Company pursuant to the
Restricted Units until Shares are actually delivered to you.

 

21.                                 Incorporation of Other Agreements.  These
Terms and Conditions and the Plan constitute the entire understanding between
you and the Company regarding the Restricted Units.  These Terms and Conditions
supercede any prior agreements, commitments or negotiations concerning the
Restricted Units.

 

22.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of the Agreement, which
will remain in full force and effect.  Moreover, if any provision is found to be

 

5

--------------------------------------------------------------------------------


 

excessively broad in duration, scope or covered activity, the provision will be
construed so as to be enforceable to the maximum extent compatible with
applicable law.

 

23.                                 Delayed Payment.  Notwithstanding anything
in these Terms and Conditions to the contrary, if the Company determines that
you are a “specified employee” within the meaning of section 409A(a)(2)(B) of
the United States Internal Revenue Code and the regulations thereunder, and you
become entitled to payment of Restricted Units on account of your Termination of
Employment, such payment shall be delayed until six (6) months following your
Termination of Employment if the Company reasonable determines that your Award
is subject to the provisions of Section 409A of the United States Internal
Revenue Code and the regulations thereunder.  Your Award shall continue to be
credited with Dividend Equivalent Units during any such six (6) month delay
period.

 

24.                                 Compliance with Section 409A.  Payments
under the Plan may be subject to Section 409A of the Internal Revenue Code. The
Committee may make such modifications to these Terms and Conditions as it deems
necessary or appropriate to comply with Section 409A.

 

By accepting this Award, you agree to the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in these Terms
and Conditions and the Plan; and

 

(ii)                                  you understand and agree that these Terms
and Conditions and the Plan constitute the entire understanding between you and
the Company regarding the Award, and that any prior agreements, commitments or
negotiations concerning the Restricted Units are replaced and superseded.

 

You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International Ltd., c/o Equity Plan Administration, 9 Roszel Road, Princeton, NJ
08540 in writing within thirty (30) days of the date of these Terms and
Conditions.  Notification of your non-consent will nullify this grant unless
otherwise agreed to in writing by you and the Company.

 

 

 

 

 

[·]

 

6

--------------------------------------------------------------------------------

 

Tyco International Ltd.
2004 Stock and Incentive Plan (the “Plan”)

 

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

 

RESTRICTED UNIT AWARD granted as of March 13, 2009 (the “Grant Date”).

 

1.                                       Grant of Award.  Tyco International
Ltd. (the “Company”) has granted you Restricted Units, as described in the grant
notification letter that was issued to you (“Grant Letter”), subject to the
provisions of these Terms and Conditions.  The Company will hold the Restricted
Units in a bookkeeping account on your behalf until they become payable or are
forfeited or cancelled.

 

2.                                       Payment Amount.  Each Restricted Unit
represents one (1) Share of Common Stock.

 

3.                                       Form of Payment.  Vested Restricted
Units will be redeemed solely for Shares, subject to Section 13.

 

4.                                       Dividends.  Restricted Units are a
promise to deliver Common Stock upon vesting.  For each Restricted Unit that is
unvested, you will be credited with a Dividend Equivalent Unit (DEU) for any
cash or stock dividends distributed by the Company on Company Common Stock. 
DEUs will be calculated at the same dividend rate paid to other holders of
Common Stock.  DEUs will vest in accordance with the vesting schedule applicable
to the underlying Units and shall be payable at the same time that the
underlying Units are payable as provided herein.

 

5.                                       Vesting.  Your Restricted Units will
vest in full on [·].  No credit will be given for periods following Termination
of Directorship, except as specifically provided herein. Except as otherwise
provided in these Terms and Conditions, any payment shall be made to you as soon
as practicable following the vesting date set forth in this Section 5.

 

6.                                       Termination of Directorship.  Any
Restricted Units that have not vested as of your Termination of Directorship
pursuant to paragraphs 7 and 8 will immediately be forfeited, and your rights
with respect to such Restricted Units will end. Termination of Directorship
means the date of cessation of a Director’s relationship with the Company for
any reason, with or without Cause, as determined by the Board.

 

7.                                       Death or Disability.  If your
Termination of Directorship is a result of your Death or Disability, your Award
will become fully vested as of your Termination of Directorship.  Any payment
shall be made to you as soon as practicable following your Termination of
Directorship.  If you are deceased, the Company will make a payment to your

 

1

--------------------------------------------------------------------------------


 

estate only after the Committee has determined that the payee is the duly
appointed executor or administrator of your estate.

 

8.                                       Change in Control.  In the event of a
Change in Control of Tyco International Ltd., as defined in the Plan document,
and your Termination of Directorship in connection with a Change in Control,
Restricted Units will immediately become fully vested and payment shall be made
as soon as practicable following such Termination of Directorship.

 

9.                                       Withholdings; Tax Recovery.  The
Company will have the right, prior to any issuance or delivery of Shares on your
Restricted Units, to withhold or require from you the payment of the amount
necessary to satisfy applicable tax requirements.

 

10.                                 Transfer of Award.  You may not transfer any
interest in Restricted Units except by will or the laws of descent and
distribution.  Any other attempt to dispose of your interest in Restricted Units
will be null and void.

 

11.                                 Forfeiture of Award.  If your services as a
Director of the Company have been terminated for Cause, any unvested Restricted
Units shall be immediately rescinded and you will forfeit any rights you have
with respect to such Units.

 

12.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property), extraordinary cash
dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee shall
adjust the number and kind of Shares covered by the Restricted Units and other
relevant provisions to the extent necessary to prevent dilution or enlargement
of the benefits or potential benefits intended to be provided by the Restricted
Units.  Any such determinations and adjustments made by the Committee will be
binding on all persons.

 

13.                                 Restrictions on Payment of Shares.  Payment
of Shares for your Restricted Units is subject to the conditions that, to the
extent required at the time of delivery, (a) the Shares underlying the
Restricted Units will be duly listed, upon official notice of redemption, upon
the NYSE, and (b) a Registration Statement under the Securities Act of 1933 with
respect to the Shares will be effective.  The Company will not be required to
deliver any Common Stock until all applicable federal and state laws and
regulations have been complied with and all legal matters in connection with the
issuance and delivery of the Shares have been approved by counsel of the
Company.

 

14.                                 Disposition of Securities.  By accepting the
Award, you acknowledge that you have read and understand the Company’s policy,
and are aware of and understand your obligations under federal securities laws,
in respect of trading in the Company’s securities.  The Company will have the
right to recover, or receive reimbursement for, any compensation or profit
realized on the disposition of Shares received for Restricted Units to the
extent that the Company has a right of recovery or reimbursement under
applicable securities laws.

 

15.                                 Plan Terms Govern.  The redemption of
Restricted Units, the disposition of any Shares received for Restricted Units,
and the treatment of any gain on the disposition of these

 

2

--------------------------------------------------------------------------------


 

Shares are subject to the terms of the Plan and any rules that the Committee may
prescribe.  The Plan document, as may be amended from time to time, is
incorporated into these Terms and Conditions.  Capitalized terms used in these
Terms and Conditions have the meaning set forth in the Plan, unless otherwise
stated in these Terms and Conditions.  In the event of any conflict between the
terms of the Plan and the terms of these Terms and Conditions, the Plan will
control.  By accepting the Award, you acknowledge receipt of the Plan and the
prospectus, as in effect on the date of these Terms and Conditions.

 

16.                                 Personal Data.  To comply with applicable
law and to administer the Plan and these Terms and Conditions properly, the
Company and its agents may hold and process your personal data and/or sensitive
personal data.  Such data includes, but is not limited to, the information
provided in this grant package and any changes thereto, other appropriate
personal and financial data about you, and information about your participation
in the Plan and Shares obtained under the Plan from time to time.  By accepting
the Award, you hereby give your explicit consent to the Company’s processing any
such personal data and/or sensitive personal data.  You also hereby give your
explicit consent to the Company’s transfer of any such personal data and/or
sensitive personal data outside the country in which you perform services as a
Director or reside and to the United States.  The legal persons for whom your
personal data are intended include the Company and any of its Subsidiaries (or
former Subsidiaries as are deemed necessary), the outside Plan administrator as
selected by the Company from time to time, and any other person that the Company
may find in its administration of the Plan to be appropriate.  You have the
right to review and correct your personal data by contacting the Office of the
Corporate Secretary.  You understand that the transfer of the information
outlined here is important to the administration of the Plan, and that failure
to consent to the transmission of such information may limit or prohibit your
participation in the Plan.

 

17.                                 No Contract or Promise of Future Grants.  By
accepting the Award, you agree to be bound by these Terms and Conditions and
acknowledge that the Award is granted at the sole discretion of the Company and
is not considered part of any contract of service as a Board member with the
Company or other compensation.   If your service as a Board member with the
Company is terminated for any reason, whether lawfully or unlawfully, you agree
that you will not be entitled by way of damages for breach of contract,
dismissal or compensation for loss of office or otherwise to any sum, shares or
other benefits to compensate you for the loss or diminution in value of any
actual or prospective rights, benefits or expectation under or in relation to
the Plan.

 

18.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan gives you any right to continue in the service as a Board
member with the Company or any of its Subsidiaries.  Payment of your Restricted
Units is not secured by a trust, insurance contract or other funding medium, and
you do not have any interest in any fund or specific asset of the Company by
reason of this Award or the account established on your behalf.  You have no
rights as a stockholder of the Company pursuant to the Restricted Units until
Shares are actually delivered to you.

 

19.                                 Incorporation of Other Agreements.  These
Terms and Conditions and the Plan constitute the entire understanding between
you and the Company regarding the Restricted Units. 

 

3

--------------------------------------------------------------------------------


 

These Terms and Conditions supercede any prior agreements, commitments or
negotiations concerning the Restricted Units.

 

20.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of the Agreement, which
will remain in full force and effect.  Moreover, if any provision is found to be
excessively broad in duration, scope or covered activity, the provision will be
construed so as to be enforceable to the maximum extent compatible with
applicable law.

 

21.                                 Sections 409A and 457A.  The award is
intended to be an exempt “short-term deferral” under Sections 409A and 457A of
the Internal Revenue Code of the United States. The Committee may make such
modifications to these Terms and Conditions as it deems necessary or appropriate
to ensure that the Award is exempt from Sections 409A and 457A.

 

By accepting this Award, you agree to the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in these Terms
and Conditions and the Plan; and

 

(ii)                                  you understand and agree that these Terms
and Conditions and the Plan constitute the entire understanding between you and
the Company regarding the Award, and that any prior agreements, commitments or
negotiations concerning the Restricted Units are replaced and superseded.

 

You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International Ltd., c/o Tyco International Management Company, Attn: Equity Plan
Administration, 9 Roszel Road, Princeton, NJ 08540 in writing within thirty (30)
days of the date of these Terms and Conditions.  Notification of your
non-consent will nullify this grant unless otherwise agreed to in writing by you
and the Company.

 

 

 

 

 

[·]

 

4

--------------------------------------------------------------------------------
